Citation Nr: 0637551	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for arthritis of the hips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from August 1955 to August 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for arthritis of 
the hips.  (The Board notes that the issues of entitlement to 
service connection for arthritis of the back and whether new 
and material evidence was submitted to reopen a claim for 
service connection for postoperative residuals of a 
hemilaminectomy were originally on appeal.  However, by 
rating action of November 2004, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
status post hemilaminectomy and fusion with old compression 
fracture of the L-1 vertebra and lumbosacral strain, with 
numbness of both lower extremities secondary to the 
aforementioned.  This constitutes a grant of the claims for 
VA compensation for arthritis of the back and postoperative 
residuals of a laminectomy.)

In correspondence dated in June 2005, the veteran submitted 
statements indicating that he is also claiming entitlement to 
a total evaluation for individual unemployability due to his 
service-connected disabilities.  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.


FINDINGS OF FACT

A chronic orthopedic disability of the hips, including 
arthritis, did not have its onset during active duty.




CONCLUSION OF LAW

A chronic orthopedic disability of the hips, including 
arthritis, was not incurred, nor is it presumed to have been 
incurred during active duty, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. § 1110, 1131 (West 
Supp. 2005); 38 C.F.R. §  3.303, 3.307, 3.309, 3.310(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the provisions of the VCAA in 
correspondence dated in December 2001 and April 2004.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records and a medical nexus opinion 
addressing the issue on appeal have been obtained and 
associated with the evidence.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of service connection.  Because this 
claim is being denied, any other notice requirements beyond 
those cited for service connection claims, are not 
applicable.   Therefore, as there has been substantial 
compliance with all pertinent VA law and regulations, to move 
forward with adjudication of this claim would not cause any 
prejudice to the veteran.

Factual background and analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any manifestation of joint pain in service will 
permit service connection for arthritis, first shown as a 
clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the identity of the chronic disease is established during 
active duty, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  Service connection may be granted for any 
disease diagnosed after discharge from active duty when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).

The veteran claims that he has a chronic arthritic disability 
affecting both hips that is due to service.  He is presently 
service-connected for degenerative disc disease of the lumbar 
spine, status post hemilaminectomy and fusion with old 
compression fracture of the L-1 vertebra and lumbosacral 
strain, with numbness of both lower extremities secondary to 
the aforementioned.  His service medical records show onset 
of a chronic low back symptoms associated with a traumatic 
injury to his lumbosacral spine, but contain no mention 
whatsoever of any complaints relating to either hip, nor any 
objective diagnosis of a chronic hip joint disability.  The 
report of his enlistment examination in August 1955, the 
reports of his subsequent periodic military examinations in 
October 1959, March 1970, March 1974, and April 1977, and the 
report of his separation examination in June 1978, contain no 
reference to any hip problems.  

The veteran's post-service medical records contain no 
reference to any hip complaints until September 1980, when an 
Air Force hospital report shows treatment for complaints of 
right hip pain whose onset began three weeks earlier.  

In October 2004, a VA physician reviewed the veteran's claims 
file and then performed an orthopedic examination to 
determine whether or not his hip complaints represented a 
chronic disability that was related to military service.  The 
examiner diagnosed the veteran with bilateral degenerative 
arthrosis of the hips.  While acknowledging that the evidence 
supported the conclusion that the veteran's degenerative disc 
disease of the lumbar spine, hemilaminectomy and fusion of 
the lumbosacral spine, and old compression fracture of the L-
1 vertebra were related to his period of active duty, the 
physician expressed the opinion that there was no evidence 
associating a traumatic injury in service to the veteran's 
bilateral hip arthrosis.

Based on the foregoing discussion, the Board finds that there 
is no objective evidence linking the veteran's arthritis of 
the hips to his period of active duty.  His service medical 
records and post-service medical records do not establish 
onset of a bilateral hip disability while he was in uniform, 
nor do they demonstrate that his current hip diagnosis is 
secondarily related to his service-connected low back 
disabilities.  To the extent that the veteran asserts that 
there exists a nexus between his hip disability and his 
period of military service based on his knowledge of medicine 
and his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training, he thus lacks the requisite professional 
qualifications to make diagnoses or present commentary and 
opinion on matters regarding their etiology and causation.  
His statements in this regard are therefore not entitled to 
be accorded any probative weight.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, his appeal must be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b) (West Supp. 
2005); 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for arthritis of the hips is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


